DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
The foreign priority document No. 10-2018-0040566 filed in the Republic of Korea on April 06, 2018 has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 35 USC 371 of the International Application No. PCT/KR2019/003957 filed on April 03, 2019, which claims priority to the application No. 10-2018-0040566 filed in the Republic of Korea on April 06, 2018.
The disclosure is objected to because of the following informalities: for the ionomer of Chemical Formula 1 on page 7, the group SO3 should read SO3- (see the first sentence on page 7). Appropriate correction is required.

Claim Objections
Claims 2-4 and 11 are objected to because of the following informalities:
Claim 2 should be amended to recite: “the protective layer is a porous polymer layer, an inorganic layer, or a laminate comprising a porous laminate layer and an inorganic layer” (see the first full paragraph on page 3 of the specification).
Claim 3 should be amended to recite “the protective layer is the porous polymer layer” (see the first full paragraph on page 3 of the specification).
Claim 4 should be amended to recite “the protective layer is the inorganic layer” (see the first full paragraph on page 3 of the specification).
In claim 11, the group SO3 of the ionomer should read SO3- (see the first sentence on page 7).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (US Patent 6,004,695) in view of Schmiederer et al. (US 2016/0359209) and in further view of Ahn et al. (US 2016/0028127).
With regard to claim 1, Goda et al. teach a nonaqueous secondary battery which comprises a negative electrode, a positive electrode, and a separator interposed between the negative electrode and the positive electrode (abstract, fig.1 and 2, column 23, lines 37-54).
The negative electrode may be metallic lithium (column 20, lines 1-2).
Goda et al. further teach that a protective layer may be provided on the negative electrode, wherein the protective layer comprises electrically insulating particles (column 19, lines 6-16). The electrically insulating particles may be BN particles (column 18, lines 53-57).
Goda et al. fail to specifically teach hexagonal BN.
However, it is well-known in the art that hexagonal BN is used as insulator, as shown in par.0029 of Schmiederer et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use hexagonal BN as the electrically insulating particles in the protective layer of Goda et al.
Hexagonal BN (h-BN) has flake-crystal structure, as evidenced in par.0040 of Kim et al. (US 2020/0095463).
Goda et al. and Schmiederer et al. fail to teach that the protective layer includes the claimed ionomer.


    PNG
    media_image1.png
    192
    179
    media_image1.png
    Greyscale
(par.0011).
Ahn et al. further teach that the battery has high temperature stability and high power (par.0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ionomer of formula (1) of Ahn et al. in the protective layer on the surface of the anode of Goda modified by Schmiederer, in order to improve the temperature stability of the battery.
The ionomer of formula (1) is an ionomer comprising a sulfur(S)-containing anionic group and fluorine.
Therefore, the battery of Goda modified by Schmiederer and Ahn is equivalent to the lithium metal secondary battery in claim 1 of the instant application.
With regard to claims 2 and 3, Goda et al. teach that the protective layer comprises a polymeric binder such as carboxymethyl cellulose, polyvinyl chloride, polyvinyl pyrrolidone, polyvinylidene fluoride, polyethylene oxide (column 20, lines 34-43).

However, the protective layer has to be porous in order to allow transport of electrons/ions between the anode and the cathode.
With regard to claim 4, Goda et al. teach that the electrically insulating particles may represent 50-92wt% of the total of particles and binder in the protective layer (column 19, lines 6-12), and the electrically insulating particles may be BN particles (column 18, lines 53-57).
A binder is allowed in an inorganic layer, as evidenced in column 7, lines 54-55 of Saito et al. (US Patent 9,412.987). Therefore, a layer comprising 92wt% of inorganic particles and 8wt% of binder is an inorganic layer.
Goda et al. teach that the insulating inorganic particles may include SiC, SiO2, Al2O3, and MgO (column 18, lines 53-67).
Goda et al, Schmiederer et al., and Ahn et al. do not specifically teach a protective layer including a combination of BN and any of SiC, SiO2, Al2O3, and MgO.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of BN and any of SiC, SiO2, Al2O3, and MgO in the protective layer of Goda modified by Schmiederer and Ahn, because all these inorganic particles are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06. I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
m (column 18, lines 42-44).This range overlaps the claimed range.
With regard to claim 6, Goda et al. teach that electrically insulating particles may represent 50-92wt% of the total of particles and binder in the protective layer (column 19, lines 6-12), and the electrically insulating particles may be BN particles (column 18, lines 53-57). Therefore, it would be expected that the amount of BN and ionomer is within the claimed range in the protective layer.
With regard to claim 7, Goda et al. teach that the electrically insulating particles may represent 50-92wt% of the total of particles and binder in the protective layer (column 19, lines 6-12), and the electrically insulating particles may be BN particles (column 18, lines 53-57). Therefore, the ionomer may be added to the protective layer in a maximum amount of 8-50wt%.
It is expected that the ratio of BN particles : ionomer overlaps the claimed range.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0326079) in view of Nakamura (US 2010/0035157) and in further view of Ahn et al. (US 2016/0028127).
With regard to claims 8 and 10, Kim et al. teach a lithium battery comprising a cathode, an anode, and a separator interposed between the anode and cathode (par.0085-0087, par.0096).
The anode may comprise lithium metal (par.0089).
The cathode may comprise an inorganic material, such nitride (abstract).The nitride may be a boron nitride with a hexagonal crystalline structure (par.0056).

Kim et al. fail to teach that the cathode comprises a solid electrolyte and an ionomer.
However, Nakamura teaches that an electrode of a battery may comprise a polymer gel electrolyte in order to improve ion conductivity (par.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a polymer gel electrolyte in the cathode of Kim et al. in order to improve ion conductivity.
The polymer gel electrolyte meets the limitations for a solid electrolyte in claim 8 and the limitations of claim 10.
Kim et al. and Nakamura fail to teach that the cathode comprises the claimed ionomer.
Ahn et al. teach a lithium secondary battery including a cathode, an anode, a separator between the anode and the cathode, and a non-aqueous electrolyte (abstract). The ionomer may be included in the cathode (par.0083), and it is represented by the formula (1):

    PNG
    media_image1.png
    192
    179
    media_image1.png
    Greyscale
(par.0011).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ionomer of formula (1) of Ahn et al. in the protective layer on the cathode of Kim modified by Nakamura in order to improve the temperature stability of the battery.
The ionomer of formula (1) is an ionomer comprising a sulfur(S)-containing anionic group and fluorine.
Therefore, the battery of Kim modified by Nakamura and Ahn is equivalent to the lithium metal secondary battery in claims 8 and 10 of the instant application.
With regard to claim 9, the cathode of Kim modified by Nakamura and Ahn comprises a polymer gel electrolyte, hexagonal BN and the ionomer in a mixture.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Zou et al. (US 2013/0022894) teach a fuel cell that incorporates a composite membrane between the anode and cathode (par.0018). The composite membrane includes a first polymer (par.0021), and first polymer may be:
 
    PNG
    media_image2.png
    48
    266
    media_image2.png
    Greyscale
 (par.0023).
Zou et al. fail to teach the lithium metal secondary battery of claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722